UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 6, 2013 Date of Report (Date of earliest event reported) 1st Financial Services Corporation (Exact Name of Registrant as Specified in Charter) North Carolina 000-53264 26-0207901 State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 101 Jack Street, Hendersonville, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (828)697-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INDEX Page Item 5.02 – Departure of Directors of Principal Officers; Election of Directors;Appointment of Principal Officers 3 Signatures 4 2 Item 5.02 – Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On May 6, 2013, Michael D. Foster informed the Board of Directors of 1st Financial Services Corporation (the Company) of his decision to not stand for reelection at the 2013 Annual Meeting of Shareholders of the Company, to be held on June 24, 2013. At such time, he will retire from the Company’s Board of Directors and the Board of Directors of its wholly owned subsidiary, Mountain 1st Bank & Trust Company. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST FINANCIAL SERVICES CORPORATION By: /s/Holly L. Schreiber Holly L. Schreiber Chief Financial Officer Dated:May 7, 2013 4
